NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE SUBJECT MATTER
Claims 1, 6, 11, and 16-17 are allowed.
Independent Claims 1, 6, and 11 recites a technique for determining a relationship between a plurality of ports in such a way that enable performing appropriate communication management on the plurality of ports. The prior arts on record fails to teach or reasonably suggest the determination of a relationship feature, specifically, “receiving, by the second device, instruction information from the first device, wherein the instruction information is used to instruct the second device to send the measurement information to the first device;
measuring, by the second device, the M signals to obtain measurement information, wherein the measurement information is used to indicate a relationship between the N ports wherein the measuring, by the second device, the M signals to obtain measurement information comprises:
determining, by the second device, group numbers of the N ports based on receive information of a side of the second device; and
determining, by the second device, the measurement information based on the group numbers of the N ports, wherein the measurement information comprises at least one of the following: the group numbers of the N ports, a maximum group number difference in differences between each two group numbers in the group numbers of the N ports, a minimum group number difference in the differences between each two group numbers in the group numbers of the N ports, and an average value of the differences between each two group numbers in the group numbers of the N ports; and
sending, by the second device, the measurement information to the first device”.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472